United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                 December 12, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 05-51042
                           Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

ALBERTO ISMAEL NOLASCO-MENDEZ, also known as Alberto Nolasco-
Mendez,

                                       Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                     for the Western District of Texas
                           USDC No. 3:05-CR-27-1
                           --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Alberto Ismael Nolasco-Mendez

has requested leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).     Nolasco-Mendez has

not filed a response.     Our independent review of the record and

counsel’s brief discloses no nonfrivolous issue for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.